                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                         EASTERN DIVISION 00003


DONALD RICHARD, et al.,

                Plaintiffs,
      vs.                                Case No. 2:13-cv-1013
                                         Judge Graham
                                         Magistrate Judge King
GARY C. MOHR, et al.,

                Defendants.

                                 ORDER

      On July 10, 2019, the United States Magistrate Judge recommended

that the motion for relief from judgment filed by Plaintiffs Richard

and Calo, Motion for Relief from Judgment, ECF No. 22, be denied.

Report and Recommendation, ECF No. 25. The Court adopted that

recommendation, without objection, on July 31, 2019. Order, ECF No.

28. Plaintiffs Richard and Calo now ask for an extension of time in

which to file objections to the July 10, 2019, Report and

Recommendation, ECF No. 25. Motion for Relief from Judgment, ECF No.

29. They represent that they did not receive a copy of the Report and

Recommendation until the day before the time for objection passed,

i.e., July 23, 2019.

      Plaintiffs’ Motion for Relief from Judgment, ECF No. 29, is

GRANTED. The Order adopting the Report and Recommendation, ECF No. 28,

is VACATED. Plaintiffs may have until August 21, 2019, to file

objections to the July 10, 2019, Report and Recommendation, ECF No.

25.

Date: August 7, 2019                   _____s/James L. Graham____________
                                       James L. Graham
                                       United States District Judge

                                   1
